DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on May 4, 2022, claims 1, 6, 13 and 19 were amended, claims 4, 11 and 17 were cancelled, and new claim 21 was added. Claims 1-3, 5-10, 12-16 and 18-21 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)({2) as being anticipated by Hidesato et al. (Hidesato, JP 2010001368, see also Patent Translate).
Re claim 1: Hidesato discloses a polarizer (polarizing film or light absorption anisotropic film, paragraph 143) which is formed of a polarizer-forming composition containing a liquid crystal compound (rod-shaped liquid crystal monomer) and a dichroic material (paragraphs 1, 18 and 83),
wherein the liquid crystal compound has a smectic liquid crystallinity (paragraph 9), and
wherein a phase transition temperature of the polarizer-forming composition from a smectic phase (SA) to an isotropic phase or a nematic phase (N) is 142°C as shown in Table 2 (paragraphs 177-183). This meets the claimed range of 120°C or higher.
Hidesato discloses that the temperature range for forming the nematic phase is most preferably 40°C to 200°C (paragraph 39). Accordingly, it is clear that a difference between an upper limit and a lower limit (200°C - 40°C = 160°C) in a range of temperature at which the nematic phase of the polarizer-forming composition is provided is 25°C or higher.
Re claim 2: The polarizer according to claim 1,
wherein the phase transition temperature of the polarizer-forming composition from a smectic phase to an isotropic phase or a nematic phase is 130°C or higher as shown above in Table 2.
Re claims 3 and 10: The polarizer according to claim 1 and claim 2 respectively,
wherein the liquid crystal compound further has a nematic liquid crystallinity (paragraph 9).
Re claims 5, 12 and 18: The polarizer according to claims 1, 2 and 3 respectively:
Hidesato discloses that the temperature range for forming the smectic phase is most preferably 20°C to 160°C (paragraph 39). Accordingly, it is clear that a difference between an upper limit and a lower limit in a range of temperature at which the smectic phase of the polarizer-forming composition is provided is 50°C or higher.
Re claims 7, 14 and 20: Hidesato discloses a laminate (polarizing element) comprising:
a base material (support);
an alignment film; and
the polarizer according to claim 1, claim 2 and claim 3 respectively (paragraphs 115, 119, 121, 133, 143 and 144).
Re claims 9 and 16: Hidesato discloses an image display device (liquid crystal display device, paragraph 156) comprising:
the laminate (polarizing element) according to claim 7 and claim 14 respectively; and
an image display element (liquid crystal).
Re claims 8 and 15: Hidesato discloses an image display device (liquid crystal display device, paragraph 156) comprising:
the polarizer (light absorption anisotropic film) according to claim 1 and claim 2, respectively; and
an image display element (liquid crystal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hidesato et al. (Hidesato, JP 2010001368, see also Patent Translate) in view of Shusaku (JP 2005189393, see also Patent Translate).
Re claims 6, 13 and 19: A method of producing the polarizer according to claims 1, 2 and 3 respectively:
Hidesato discloses a method of producing the polarizer according to claims 1, 2 and 3 respectively, the method comprising a coating film forming step of coating an alignment film with a polarizer-forming composition which contains a liquid crystal compound and a dichroic material to form a coating film (paragraphs 115 and 121).
However, Hidesato does not suggest:
an aligning step of aligning a liquid crystal component contained in the coating film in a liquid crystal state;

a cooling step of cooling the coating film to a temperature range of 20°C to 25°C at a cooling rate of 3°C/sec or greater from the liquid crystal state to obtain a polarizer; and
a curing step of curing the polarizer.
Shusaku discloses a method of producing a polarizer (liquid crystal dichroic dye, paragraph 13), the method comprising:
an aligning step of aligning a liquid crystal component contained in the coating film in a liquid crystal state (paragraphs 22 and 32); 
a cooling step of cooling the coating film at a cooling rate of 5°C/sec or greater from the liquid crystal state to obtain a polarizer (paragraphs 32 and 33), which meets the cooling rate of 3°C/sec or greater; and
a curing step of curing the polarizer (paragraph 34).
Shusaku discloses that air cooling or water cooling is used as cooling means (paragraph 33) but does not disclose the coating film is cooled to a temperature range of 20°C to 25°C. However, the cooling step is done to obtain a polarizer for actual use, it is obvious that the coating film is cooled to a room temperature, which is about 20°C. This meets the claimed temperature range of 20°C to 25°C.
Accordingly, it is obvious that the method of Shusaku can produce a polarizer according to claims 1, 2 and 3 since the method of Shusaku is similar to the claimed method of producing the polarizer.
Thus, as taught by Shusaku, it would have been obvious to one having skill in the art at the time the invention was made to employ the method of producing a polarizer comprising an aligning step of aligning a liquid crystal component contained in the coating film in a liquid crystal state; and a cooling step of cooling the coating film to a temperature range of 20°C to 25°C at a cooling rate of 3°C/sec or greater from the liquid crystal state to obtain a polarizer and a curing step of curing the polarizer in order to observe no crystal transition peak and maintain the orientation in a high order even when the orientation is fixed at a temperature indicating the liquid crystal state and then cooled (paragraph 14).
Re claim 21: The method according to claim 6:
Hidesato discloses that the coating film forming step comprises the coating of the polarizer-forming composition containing a liquid crystal compound and a dichroic material on the surface of an alignment film irradiated by light (paragraphs 115, 121 and 129).
Thus, it is obvious that the method comprises a step of forming a photo-alignment film as the alignment film before the coating film forming step.
Response to Arguments
Applicant's arguments filed on May 4, 2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argued that the temperature range for forming the nematic phase from 40°C to 200°C of Hidesato is intended to describe that there is a temperature range that forms the nematic phase somewhere within the range of 40°C to 200°C. In Table 2 of Hidesato, examples 1 to 3, the temperature range for forming the nematic phase is 142°C to 164°C or the difference between the upper limit and lower limit is 22°C, which does not meet the claimed difference of 25°C or higher.
The examiner disagrees with Applicant’s remarks since the temperature range in examples 1 to 3 was resulted from using the specific composition as examples, which comprises rod-shaped liquid crystal monomer (11) and dichroic azo dye (18, 19) (paragraphs 177-180). It is certain that the temperature range for forming the nematic phase from 40°C to 200°C of Hidesato is not limited to examples 1 to 3, and in fact, is intended to cover a plurality of material compositions comprising different liquid crystal monomers and different dichroic dyes.
Thus, the temperature range for forming the nematic phase from 40°C to 200°C of Hidesato or the difference of 160°C between an upper limit and a lower limit of the temperature range participates the claimed difference of 25°C or higher.
 Further, a prima facie case of obviousness exists where the claimed ranges or amounts (25°C or higher) do not overlap with the prior art (22°C in examples 1 to 3) but are merely close (see MPEP 2144.05).
Furthermore, Shusaku is obvious over claims 6, 13 and 19 since Shusaku discloses a curing step of curing the polarizer by irradiating with ultraviolet rays in an atmosphere of an inert gas (paragraph 34).
The application is therefore not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/               Primary Examiner, Art Unit 2871

June 7, 2022